DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 12/29/2020.  Claims 1, 11, and 16 have been amended. Therefore, Claims 1-5 and 11-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-5 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is directed to a process (an act or step, or a series of acts or steps), claim 11 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), claim 16 is directed to a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means)  Thus, the claims fall within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 11 which is representative of claims 1 and 16 recites:
determining whether a current user is a new user, if an instruction of the current user to view sales call recordings is received”, “selecting corresponding call records from sales call recording records as call records to be recommended according to a first preset rule, if the current user is a new user, wherein, the call record comprises a call recording”, “the first preset rule recommends the call records according to an order of the recommendation scores, calculated according to a preset formula of the corresponding call recordings from high to low”, “acquiring call records satisfying a preset condition from the sales call recording records, if the current user is not a new user”, “selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule”, “wherein, the second preset rule acquires an authority of the current user and selecting call records that match with the authority of the current user”.
The limitations of “determining”, “selecting”, “acquiring” and “selecting”, as drafted describe the abstract idea of selecting recommended sales calls based on information known about the user which are processes under their broadest reasonable interpretation cover performance of the “mental processes”, i.e., observations, evaluations, judgments, and opinions and mathematical concepts, i.e., mathematical formulas, equations, calculations but for the recitation of generic computer components. 
That is, other than reciting “a computer apparatus”, “a memory” and “a processor”, nothing in the claim limitations precludes the steps from practically being performed in the mind.  For example, the limitations of “determining” and “acquiring” in the context of the claim encompasses mental steps a human may perform for evaluating whether current user is a new user or not a new user and organizing the call 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a computer apparatus”, “a memory” and “processor” – see claim 11, “a computer-readable storage medium” – see claim 16, are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
The other additional elements of: “displaying the call records to be recommended to the current user” adds insignificant extra-solution activity to the judicial exception, such as mere data output, discussed in MPEP 2106.05 (g)
	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the 
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a computer apparatus”, “a memory” and “processor” – see claim 11, “a computer-readable storage medium” – see claim 16 amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The other additional elements of: “displaying the call records to be recommended to the current user” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, 
As discussed in MPEP 2106.05 (d)(II), the Versata court decisions indicated that  “storing and retrieving information in memory”  and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well‐understood, routine, and conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that limitation of “displaying the call records to be recommended to the current user” is well-understood routine, conventional activity is supported under Berkheimer Option 2. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, the additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
8.	Claims 2-5, 12-15, and 17-20 are dependent of claims 1, 11, and 16 and include all the limitations of claims 1, 11, and 16.
Claims 2, 12, and 17 recite “wherein, the step of selecting corresponding call records from sales call recording records as call records to be recommended according to a first preset rule, comprises: acquiring scores, comments, numbers of likes, and numbers of shares of call recordings corresponding to recommended call records from the sales call recording records; calculating recommendation scores of the call 1A+ λ2B+ λ3C+ λ4D, wherein, M is the recommendation score, and λ1, λ2, λ3, and λ4 are weight coefficients, and λ1, λ2, λ3, and λ4 =1, and A represents a score normalization value, B represents a favorable rate, C represents a like rate, and D represents a normalization value of the number of shares; acquiring a preset number of call records from the recommended call records as the call records to be recommended according to an order of the recommendation scores of corresponding call recordings from high to low.” which further describes the mathematical equations, formulas, and/or calculations that are performed within the independent claims. Claims 3, 13, and 18 recite “wherein, the step of selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule, comprises: extracting a characteristic of a call record historically viewed by the current user; calculating a correlation between the characteristic and characteristic of the call record satisfying the preset condition; selecting call records corresponding to the correlation greater than a correlation threshold; sorting the selected call records according to a preset ordering rule, and acquiring a preset number of call records from the sorted call records as the call records to be recommended.” which further describes the mental processes and mathematical relationships that are performed in the independent claims. claims 4, 14, and 19 recites “wherein, the step of selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule, comprises: acquiring an authority of the current user; selecting call records that match with the authority of the current user from the call records satisfying the preset condition; sorting the selected claims 5, 15, and 20 recite “wherein, the method further comprises: acquiring a screening instruction of the current user; acquiring call records related to the screening instruction of the current user to display from the displayed call records” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) As discussed in MPEP 2106.05 (d)(II), the Versata Dev. Group, Inc. court decisions indicated “determining an estimated outcome and setting a price” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” include computer functions that are well-understood, routine, conventional activities previously known to the industry.  Thus, the conclusion that limitations of “acquiring” are well-understood routine, conventional activity is supported under Berkheimer Option 2.
 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 3-5, 11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (2011/0230229) in view of Miller (2013/0024467).

With respect to claims 1, 11, and 16, Das discloses 
a recording recommendation method, a computer apparatus (Fig. 13), and a computer-readable storage medium (Figs. 1 and 13, ¶ 0036: discloses a system having a plurality of resources through which a user can navigate.), comprising: 
a memory (Fig. 13), and a processor (Fig. 13) connected to the memory; 
wherein the memory is used for storing computer program for implementing recording recommendation; and the processor is used for running the computer program stored in the memory, to perform the following steps:
determining whether a current user is a new user (¶ 0029, 0046: discloses upon accessing the system the identification ‘user ID’ of the user is recorded…the ‘user ID’ is used to start a log of activity for that user.), 
if an instruction of the current user to view call recordings is received (¶ 0030-0031, 0036: discloses the user is presented with resources which are voice recordings through which the user can select by providing user input.); 

wherein, the call record comprises a call recording (¶ 0030-0031: discloses the resources are voice recordings.); and
the first preset rule recommends the call records (¶ 0046, 0055: discloses the system looks up each of the recommended voice recordings for the User ID to determine to determine if the User ID has already listened/experienced the voice recordings)  according to an order of the recommendation scores (¶ 0046, 0054-0055: discloses each User ID with the sorted list of recommendations and the score), calculated to a preset formula of corresponding call recordings from high to low (¶ 0046, 0054-0055: discloses ranking the voice recordings higher before the voice recordings with a lower ranking.);
acquiring call records satisfying a preset condition from the sales call recording records (¶ 0030-0031, 0046: discloses the user is presented with resources in a particular order…the system gets a list of recommended voice recordings using the User ID…the particular order in which the items presented to the user may change based on the interests of the user and/or of other users in the system.),

selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule (¶ 0032, 0046, 0048: discloses there may be an ordered list of recommended voice recordings stored for this user...the system looks up each of the recommended voice recordings for this ‘user ID’ to determine if they have already been sufficiently listened to or experienced by the user.); 
displaying the call records to be recommended to the current user (¶ 0030, 0032, 0046: discloses the system gets a list of recommended voice recordings using the ‘user ID’…. a default order of items…recommended items being presented first…then items already accessed).
The sole difference between the Das reference and the claimed subject matter is that the Das reference does not explicit disclose the voice recordings are sales calls and wherein, the second preset rule acquires an authority of the current user and selecting call records that match with the authority of the current user
The Miller reference which is pertinent art to the claimed invention teaches auto-generated recommendations may be generated and provided to a field sales team to improve sales performance. (¶ 0049, 0055, 0095-0098)
sales calls  (¶ 0049, 0055, 0095-0098: discloses raw recordings from past sales and/or raw recording data that was coached)

	As taught by Miller, it was known in the field of sales coaching to provide recommendations to salespersons and sales coaches to access raw recordings related to past sales/coaching sessions.  Accordingly, the prior art references teach that it is known that a user ID and a salesperson/ sales coach information are elements that are known in the art for providing recommended voice recordings.    
	Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the sales coach information of Miller for the user ID of Das because both elements were known equivalents for providing information known about a user when generating recommendations.  The substitution would have resulted in the predictable result of providing recommended voice recordings according to the user’s rights and/or position.

With respect to claims 3, 13, and 18, the combination of Das and Miller discloses the method, computer apparatus, and computer-readable storage medium, 
wherein, the step of selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule, comprises: 
extracting a characteristic of a call record historically viewed by the current user (¶ 0032, 0046, 0048: Das discloses determining user interests from the user’s activity navigating through the resources.); 
calculating a correlation between the characteristic and characteristic of the call record satisfying the preset condition (¶ 0032, 0046, 0048: Das discloses the number of times the user accesses the resource is calculated and a threshold minimum number of access is imposed.); 
selecting call records corresponding to the correlation greater than a correlation threshold (¶ 0032, 0046, 0048: Das discloses the system first looks up how long the user has spent listening to the recording in the past and then determines if this passes an interest threshold.); 
sorting the selected call records according to a preset ordering rule, and acquiring a preset number of call records from the sorted call records as the call records to be recommended. (¶ 0032, 0046, 0048, 0055: Das discloses the user is presented with resources in an order based on a ranking and the resources ranked higher are presented before the lower ranking resources.)

With respect to claims 4, 14, and 19, Das discloses the method, computer apparatus, and computer-readable storage medium, wherein, the step of selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule, comprises: 
acquiring an ID of the current user (¶ 0029, 0032, 0046: Das discloses upon accessing the system the identification of the user ‘user ID’ is recorded…the user ID includes the resources the user accesses.); 
selecting call records that match with the ID of the current user from the call records satisfying the preset condition (¶ 0032, 0046: Das discloses the system gets a list of recommended voice recordings using the user ID.); 
sorting the selected call records according to a preset ordering rule (¶ 0032, 0046: Das discloses an ordered list of recommended voice recordings stored for the user.), and
acquiring a preset number of call records from the sorted call records as the call records to be recommended. (¶ 0032, 0046: Das  discloses the system presents recommended items being presented first…followed by items previously accessed.)
As noted above, the Das reference teaches Fig. 1, ¶ 0030-0031, 0036, a system having a plurality of voice recordings through which a user can navigate.  The sole difference between the Das reference and the claimed subject matter is that the Das reference does not explicit disclose an authority of the current user
The Miller reference which is pertinent art to the claimed invention teaches auto-generated recommendations may be generated and provided to a field sales team to improve sales performance. (¶ 0049, 0055, 0095-0098)

	As taught by Miller, it was known in the field of sales coaching to provide recommendations to salespersons and sales coaches to access raw recordings related to past sales/coaching sessions.  Accordingly, the prior art references teach that it is known that a user ID and an authority of salesperson/ sales coach information are elements that are known in the art for providing recommended voice recordings.    
	Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the sales coach information for the user ID of Das because both elements were known equivalents for providing information known about a user when generating recommendations.  The substitution would have resulted in the predictable result of providing recommended voice recordings according to the user’s rights and/or position.

With respect to claims 5, 15, and 20, the combination of Das and Miller discloses the method, computer apparatus, and computer-readable storage medium, wherein, the method further comprises: 
acquiring a screening instruction of the current user (¶ 0098: Miller discloses a supervisory coach may call up the coaching advices provided.); 
acquiring call records related to the screening instruction of the current user to display from the displayed call records. (¶ 0098: Miller discloses calling up the chunk of raw recording data that was coached)

12.	Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Miller in further view of Backstrom (2016/0205207).

With respect to claims 2, 12, and 17, the combination of Das and Miller discloses the method, computer apparatus, and computer-readable storage medium, 
wherein, the step of selecting corresponding call records from sales call recording records as call records to be recommended according to a first preset rule (¶ 0030-0031, 0046, 0054: Das discloses the system looks up each of the recommended voice recordings for the ‘user ID’ to determine if they have already been experienced by the user.), comprises: acquiring scores of call recordings corresponding to recommended call records from the sales call recording records (¶ 0030-0031, 0046, 0054: Das discloses the recommendations are sorted by popularity score.); 

acquiring a preset number of call records from the recommended call records as the call records to be recommended according to an order of the recommendation scores of corresponding call recordings from high to low. (¶ 0046, 0054-0055: Das discloses whenever a user accesses the system the user is presented with resources in order based on a ranking.  The resources are ranked higher are presented before the resources that have a lower ranking.)
The combination of Das and Miller does not explicitly disclose the following limitations.
As taught by Das in at least ¶ 0030-0031, 0046, 0054, that the recommendations are sorted by popularity score. The sole difference between the Das reference and the claimed subject matter is that the Das reference does not explicit disclose acquiring comments, numbers of likes, and numbers of shares of call recordings corresponding to recommended call records from the sales call recording records; wherein, the preset formula is: M=λ1A+ λ2B+ λ3C+ λ4D, wherein, M is the recommendation score, and λ1, λ2, λ3, and λ4 are weight coefficients, and λ1, λ2, λ3, and λ4 =1, and A represents a score normalization value, B represents a favorable rate, C represents a like rate, and D represents a normalization value of the number of shares
The Backstrom reference teaches in ¶ 0024, 0027, that people use computing devices (or systems) for a wide variety of purposes. Computing devices can provide different kinds of functionality. Users can utilize their computing devices to produce 
As taught by the Backstrom reference the use of factors including number of shares, comments, and likes that the content item has received combined together with weights to produce a popularity score is a well-established business practice.  Accordingly, the prior art references teach that it is known that popularity scores and weighting factors including number of shares, comments, and likes are known in the art for determining popularity of a content item and generating recommendations.  
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the weighting factors taught by Backstrom for the weighting factors of Das because both elements were known equivalents for determining popularity of video recordings.
The substitution would have resulted in the predictable result of determining the popularity of video recordings to generate recommendations for a user. 

Response to Arguments
13.	Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
With Respect to Rejections Under 35 USC 101
Applicant argues “It is respectfully submitted that the independent claims 1,11, and 16 are amended to overcome the rejection under 35 U.S.C. § 101. Amended claim 1 is providing a computer implemented recording recommendation method. The method determining whether a current user is a new user, if an instruction of the current user to view sales call recordings is received; selecting corresponding call records from sales call recording records as call records to be recommended according to a first preset rule, if the current user is a new user, wherein, the call record comprises a call recording and the first preset rule recommends the call records according to an order of the recommendation scores, calculated according to a preset formula, of corresponding call recordings from high to low; acquiring call records satisfying a preset condition from the sales call recording records, if the current user is not a new user; selecting corresponding call records from the call records satisfying the preset condition as call records to be recommended according to a second preset rule, wherein, the second preset rule acquires an authority of the current user and selecting call records that match with the authority of the current user; displaying the call records to be recommended to the current user.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts that there is no computer implementation recited in claim 1 contrary to Applicant’s remarks. Applicant merely reproduces the limitations of the claim that set forth and/or describe the abstract idea of selecting recommended sales calls based on information known about the user. The limitations of claims 1, 11, & 16 now recite “determining whether a current user is a new user, if an instruction of the current user to view sales call recordings is received”, 

Applicant further argues “Further, the amended claims to provide a computer apparatus, and the computer apparatus includes a memory, and a processor connected to the memory; the memory is used for storing a computer program for implementing recording recommendation; the processor is used for running the computer program The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts MPEP 2106.04(a)(2)(III)(C) discusses claims can recite a mental process even if they claimed as being performed on a computer. In the instant case, claims 11 & 16 are product claims performing mental processes and the claimed invention is described as a concept that is performed in the human mind. As such, the Examiner maintains claims 1, 11, & 16 do not comprise additional elements, individually or in combination, that integrate the exception into a practical application. Claim 1 does not even recite “a processor”.  Claims 11 & 16 recite at a high level the usage of generic computing equipment. See Fig. 9 The claimed additional elements merely recite the words “apply it” with the judicial exception, merely include instructions to implement an abstract idea 

Applicant further argues “Further, the claim focusses on recommend different call recordings for different users, improving the accuracy of the recording recommendations, and improving the user experience. For example, the identity of the current user includes manager and ordinary employee, wherein, the managers are divided into different levels and the authorities for viewing call recordings corresponding to different levels are different. The authorities corresponding to different management levels and ordinary employee could be preset. For example, for the manager, the relevant work experience is generally rich, and the call recording of the newcomer has little referential significance, therefore, it could be preset that, for such users, the call recordings of the newcomer are not matched with such users' demand. 
Therefore, the claim does not recite a mere combination of mental processes and mathematical relationships and not an abstract idea. Thus, the claim is eligible because it does not recite any judicial exception. The applicant thereby requests the examiner to kindly withdraw the objection.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the features relied upon by Applicant do not make the claimed invention any less abstract and fail to integrate the judicial exception into a practical application. For example, the features of the claimed invention above merely further specify the data of the abstract idea. Additionally, as discussed in MPEP 2106.05 (f), the courts have held "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" 

With Respect to Rejections Under 35 USC 103
Applicant argues “Examiner alleges that Das anticipates the present application in view of Miller. However, the applicant argues that Das nowhere teaches the claimed element (provided below for ease of the amended claims): 
"the first preset rule recommends the call records according to an order of the recommendation scores, calculated according to a preset formula, of corresponding call recordings from high to low and the second preset rule acquires an authority of the current user and selecting call records that match with the authority of the current user." The same element is supported in at least paragraphs [0033, 0034, 0049, 0073, 0076, 0079, and 0081] of the specification. The amended claims focus on recommended different call recordings for different users according to preset rules, improving the accuracy of the recording recommendations, and improving the user experience. In contrast to the present invention, Das providing a technique to present resources in a 
Further, Das (In the paragraphs [0029-0032], [0036], [0046], and [0048]) suggests a technique for organizing information in a user-interactive system based on user interest. Interests of the user in the resources presented are determined. The interests of the user are compared to the interests of other users to find one or more subsets of users to which the user belongs by virtue of having similar interests. Upon  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the rejection has been clarified in view of the amendments. The Das reference teaches in at least ¶ 0046, 0054-0055 the system looks up each of the recommended voice recordings for the User ID to determine to determine if the User ID has already listened/experienced the voice recordings… each User ID with the sorted list of recommendations and the score… ranking the voice recordings higher before the voice recordings with a lower ranking.
As best understood by the claim language in view of the cited prior art, the step of selecting corresponding call records from sales call recording records according to a first preset rule, if the current user is a new user is met by the prior art citations from 

Applicant further argues “Further, Examiner agrees that Das does not disclose explicitly, the voice recordings are sales calls.  Moreover, the cited reference (Miller) nowhere teaches the current amendment in the claims "the second preset rule acquires an authority of the current user and selecting call records that match with the authority of the current user."  The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 

Applicant further argues “The cited disclosure of Backstrom describes (in paragraph [0027]) that the aggregate score of an object can be generated by combining the score relating to popularity and the score relating to user interest. Furthermore, the applicant argues that Backstrom fails to disclose the formula for calculating recommendation scores of the call recordings suggested by the present application and the novel feature of the present invention i.e. recommended different call recordings for different users according to preset rules, improving the accuracy of the recording recommendations, and improving the user experience. Therefore, the application is inventive and non-obvious and different from Das in view of Miller in further view of Backstrom. Further objections are, therefore, considered to be moot.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts for the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. The Backstrom reference teaches that one way of accomplishing the goal of producing a popularity score which uses factors including number of shares, comments, and likes that the content item has received combined together with weights to produce a popularity score. However, Backstrom’s teaching of one way to accomplish a goal does not criticize, discredit, or otherwise discourage the teachings of other ways to accomplish the same goal. A suggestion of the claimed 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629